Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered February 28, 2011, convicting him of operating a motor vehicle while under the influence of alcohol or drugs and disorderly conduct, after a nonjury trial, and imposing sentence.
Ordered that the appeal is dismissed as academic, and the matter is remitted to the County Court, Suffolk County, for further proceedings consistent with People v Mintz (20 NY2d 770 [1967]).
The defendant died during the pendency of this appeal and, thus, the action has abated (see People v Mintz, 20 NY2d 770 [1967]; People v Jenkins, 167 AD2d 422 [1990]). Skelos, J.P., Balkin, Roman and Sgroi, JJ., concur.